Citation Nr: 1010350	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  03-13 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel





INTRODUCTION

The Veteran served on active duty from February 1963 to 
January 1965.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.

When the case was before the Board November 2007, the Board 
decided the Veteran's appeal for the issue on the title page.  
Additionally, the Board denied the claim of entitlement to 
service connection for residuals of an eye injury.  The 
appellant appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  In January 2009, the 
Court issued an order that granted a November 2008 Joint 
Motion for Remand, vacated the Board's November 2007 decision 
denying the issue of entitlement to service connection for 
degenerative disc disease of the lumbar spine, and remanded 
the matter to the Board for action in compliance with the 
motion.  With respect to the issue of entitlement to service 
connection for residuals of an eye injury, the Joint Motion 
for Remand specifically requests that the Board's decision 
not be disturbed.  As such, the only issue currently before 
the Board is entitlement to service connection for 
degenerative disc disease of the lumbar spine.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Pursuant to the directive in the November 2008 Joint Motion 
for Remand, the Veteran should be afforded a new VA 
examination with opinion.  Although the Veteran underwent a 
VA examination in March 2007, this examination has been 
determined to be inadequate for adjudication purposes because 
it does not contain a medical opinion as to whether the 
Veteran's current back disability is related to his active 
military service.  As such, a new VA examination should be 
obtained.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Copies of all up-to-date outstanding 
VA treatment records should be obtained 
and placed in the claims file.

2.  Schedule the Veteran for a VA 
orthopedic examination in order to 
determine the nature and etiology of his 
current back disability.  The Veteran is 
hereby advised that failure to report for 
his scheduled VA examination, without good 
cause, may have adverse consequences for 
his claims.

The claims folder, to include a copy of 
this Remand, must be made available to and 
be reviewed by the examiner.  The examiner 
should make a note that the claims file and 
medical records contained therein were 
reviewed.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide an 
opinion with respect to each currently 
present back disability as to whether it is 
at least as likely as not (ie., a 50 
percent or better probability) that the 
disability is etiologically related to 
service.  

Attention is directed to the June 1963 and 
May 1964 service treatment records showing 
complaints of back pain.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  Then, after any other indicated 
development is completed, readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before returning the claims file to 
the Board for further appellate 
consideration of the claim.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


